DETAILED ACTION
	This Office action is in response to the application filed 6 March 2019.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a thin film transistor.
Group II, claim(s) 16-20, drawn to a method of fabricating a thin film transistor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a channel part comprising at least a first portion and a second portion different from the first portion, the second portion having an enhanced ability to capture off-state leaking carriers as compared to the first portion, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2015/0287837 A1 to Yamazaki et al.  See Applicant’s submission of the Written Opinion of the ISA dated 10 October 2018, a relevant portion reproduced below for Applicant’s convenience: Yamazaki discloses (see description, paragraphs [0056]-[0077],[0099]-[0101],[0114],[0121],[0125]-[0137], [0150],[0164]-[0169] and figures 1 A-2D,2B,5B): a thin film transistor shown in figure 1C, comprising an active layer; wherein the active layer comprises a source electrode contact part 123d, a drain electrode contact part 123e, and a channel part between the source electrode contact part and the drain electrode contact part; wherein the channel part comprises at least a first oxide semiconductor layer 101, a second oxide semiconductor layer 102 different from the first oxide semiconductor layer 101 and a third oxide semiconductor layer 103 (shown in 2B); the first oxide semiconductor layer 101 comprises first low-resistance regions 121a, 121b and a first channel formation region 121c; the second oxide semiconductor layer 102 comprises second low-resistance regions 122a, 122b and a second channel formation region 122c; the third oxide semiconductor layer 103 comprises third low-resistance regions 123a, 123b and a third channel formation region 123c; with this structure in which the semiconductor layer 102 with a small energy gap is sandwiched between semiconductor layers 101 and 103 with large energy gaps, the off-state current (leakage current) of the transistor can be reduced; a display device shown in figure 5B includes a panel, further including a display substrate shown in figure 6a; a method of fabricating a thin film transistor shown in figures 2A-4D, comprising forming an active layer; wherein forming the active layer comprises forming a source electrode contact part 123d, forming the drain electrode contact part 123e, and forming the channel part between the source electrode contact part 123d and the drain electrode contact part 123e; wherein forming the channel part comprises forming the first oxide semiconductor layer 101, the second oxide semiconductor layer 102 and the third oxide semiconductor layer 103.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
2 August 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813